Citation Nr: 1135884	
Decision Date: 09/23/11    Archive Date: 10/03/11

DOCKET NO.  06-14 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a compensable rating for service-connected for psychiatric disability, initially diagnosed as posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to May 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in September 2004 by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

In correspondence dated in April 2005 the Veteran wrote that he had lost employment in December 2004 due to problems related to PTSD.  By the Veteran's account at his September 2010 VA examination he had not worked for one to two years and had a pattern of losing employment due to disagreements and arguments at work.  The the issue of entitlement to a total disability evaluation based on individual unemployability due to service connected disabilities (TDIU) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, it is referred to the AOJ for appropriate action.  See Locklear v. Shinseki, 24 Vet. App. 311 (2011) (although a TDIU and increased rating issues are best analyzed as part of the same claim, bifurcation of the TDIU and increased rating aspects of the claim is generally within the Secretary's discretion); Roebuck v. Nicholson, 20 Vet. App. 307, 315 (2006) (acknowledging that the Board can bifurcate a claim and address different theories or arguments in separate decisions); Holland v. Brown, 6 Vet. App. 443, 447 (1994) (holding that "it was not inappropriate" for the Board to refer a TDIU claim to the RO for further adjudication and still decide an increased rating claim).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

At the Veteran's VA examination in September 2010 he provided a history of having received treatment at the Vet Center from 2002 to 2003 for irritability and making threats.

Also at the VA examination in September 2010 the examiner recounted the Veteran's treatment history with "Dr. Addis," a clinician apparently sufficiently familiar to the VA examiner that he did not deem it necessary to indicate Dr. Addis' full name or location.  The treatment was indicated to have been from 1999 to 2001 for anger and wanting to hurt others.  An Internet search reveals a mental health clinician by the name of Dr. John W. Addis, in Clarendon, Pennsylvania, in the same general area as the Veteran resided during that time frame.  

A report of a VA examination in August 2004 indicates that the Veteran had recently received treatment at an employee assistance program (EAP) at Blair Corporation (apparently as a warehouseman near Warren, Pennsylvania, according to other documentation of record), in June 2004, after he had a dispute with a supervisor and expressed homicidal feelings.  The examiner opined that although the Veteran was by his account receiving counseling that "he is not involved in any formal psychiatric treatment."

However, in April 2005, the Veteran submitted an August 2004 detailed and formal psycho-social evaluation from a Vet Center, most likely in Erie, Pennsylvania.  The impressions included rule out PTSD and a Global Assessment of Functioning of 55.  It was indicated that the Veteran sought treatment due to experiencing a great deal of stress in the workplace.

From these above-discussed records, it is appears likely that there are potentially relevant employer -related, private, and Vet Center records of treatment that have not been sought or obtained by the RO/AMC.  Moreover, any Vet Center records are constructively of record.  See Dunn v. West, 11 Vet. App. 462 (1998) (Vet Center records constructively in possession of VA).

Also, in an August 2011 Written Brief Presentation, the Veteran's representative objected to the September 2010 VA examiner's emphasis on his opinion that the Veteran did not have PTSD.  From a reading of the report, however, it appears, but it is not entirely clear, that the examiner viewed the Veteran as experiencing certain Axis I symptoms of diagnosed chronic adjustment disorder, such as sleep troubles and difficulty when experiencing loud noises, which were attributable to the Veteran's combat experiences in Vietnam.  Reexamination and readjudication must be accomplished with consideration of whether the original diagnosis of PTSD was incorrect and with an eye toward what signs and symptoms of psychiatric disability are related to service, whatever the proper diagnosis may be.  See 38 C.F.R. § 3.344(a) (Rating boards encountering a change of diagnosis will exercise caution in the determination as to whether a change in diagnosis represents no more than a progression of an earlier diagnosis, an error in prior diagnosis or possibly a disease entity independent of the service-connected disability).

As diagnosis as well as severity has been interpreted as relevant to proper rating of the Veteran's service-connected psychiatric disability, the Board will request all available records of treatment from 1999 forward, as identified in the September 2010 VA examination report.

Accordingly, the case is REMANDED for the following action:

1. Request the Veteran to identify all records of VA and non-VA health care providers who have treated him for psychiatric disability during the period from 1999 to the present.  

(a) After obtaining any appropriate authorizations for release of medical information, the RO/AMC must seek to obtain any relevant records that have not been previously received from each health care provider that the Veteran the identifies in response to the RO's inquiry or that are reasonably identified in the record.

(b) The records sought must include records of Vet Center treatment, probably at Erie, Pennsylvania, from 2001 to 2005.

(c) The records sought must include any potentially relevant VA treatment records that have not been previously associated with the claims file.

(d) The records sought must include records of treatment with Dr. Addis (possibly mental health clinician Dr. John W. Addis, Ph.D., in Clarendon, Pennsylvania), from 1999 to 2001.

(e) The records sought must include Employee Assistance Records from Blair Corporation (likely located in Warren, Pennsylvania) following an incident between the Veteran and his supervisor in June 2004.

(f) The Veteran must also be advised that with respect to private medical evidence he may alternatively obtain the records on his own and submit them to the RO/AMC.
  
(g) Records of a Federal department or agency (including Vet Center records) must be sought until it is reasonably certain that such records do not exist or that further efforts to obtain the records would be futile.  38 U.S.C.A. § 5103A(b)(3).

2.  Once all available relevant medical records have been received, make arrangements with the appropriate VA medical facility for the Veteran to be afforded a VA mental health examination.

The purpose of the examination is to determine 1) the proper diagnosis for the Veteran's service-connected psychiatric disorder and 2) the current severity of his service-connected psychiatric disorder. 

The following considerations will govern the examination:

(a) The claims folder, including all relevant medical records, and a copy of this remand, will be reviewed by the examiner.  The examiner must acknowledge receipt and review of the claims folder, the medical records obtained, and a copy of this remand.

(b) If deemed appropriate by the examiner, the Veteran must be scheduled for further medical examinations.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled.

(c) The examiner must review the Vet Center psychosocial assessment from August 2004, the relevant VA treatment records, and the VA examination reports from May 1996, January 2001, August 2004, and September 2010.

(d) The examiner must review and any newly received Vet Center records, Employee Assistance Program records from Blair Corporation, treatment records from Dr. Addis, or VA records of mental health treatment that are obtained as a result of the development request in this remand.

(e) The examiner must provide a diagnosis for each psychiatric disorder found upon examination.

(f) For each diagnosed psychiatric disorder the examiner must describe the symptoms and severity of the disorder and indicate whether the disorder is related to the Veteran's period of active service.

(g) The examiner must provide opinions as to the effects of the Veteran's service-connected psychiatric disability on his social and occupational functioning and his ordinary activities of daily life.

(h) The examiner must indicate whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected psychiatric disability, with a fully reasoned explanation for this finding.

(i) The examiner is requested to provide a fully reasoned explanation for his or her findings, based on his or her clinical experience, medical expertise, and established medical principles.

(j) If an examiner finds that he or she cannot provide a requested opinion without resort to pure speculation, he or she must so state, with a fully reasoned explanation for any such finding.  

3. Readjudicate the issue on appeal.  If the benefit sought remains denied, provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time for response.

Thereafter, subject to current appellate procedure, the case must be returned to the Board for further consideration, if otherwise in order.  No action is required of the Veteran until he is otherwise notified by the RO/AMC.  By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).





